Title: From Alexander Hamilton to Edmund Randolph, [11 September 1794]
From: Hamilton, Alexander
To: Randolph, Edmund


[Philadelphia, September 11, 1794]
Dr. Sir,
I cannot entertain a doubt that Mr. Jaudenes request for a guard ought to be complied with. The protection due to a foreign Minister is absolute and the courtesy of nations dictates that military means shall be used in cases where there may be doubt of the adequateness of the civil—as here where the menace of assassination may require an armed guard. Nor have I the least doubt that the standing forces can legally be applied to this purpose whatever may be said of the Militia. We have here an Officer and twelve Dragoon who may be used. But I take it for granted an escort of Volunteers from New York or New Jersey may without difficulty be had. I really think the United States would be disagreeably compromitted by a refusal.
Yours with esteem
A Hamilton
The Secy of State
